Opinion by
Me. Justice Elkin,
Plaintiff sued in assumpsit for damages resulting from a breach of contract. In the statement of claim the entire contract between the parties, including drawings, specifications, correspondence, requirements, uses, terms and conditions, was fully set forth. What constituted the breach was also averred and the damage resulting as a necessary consequence of that breach was set out in an itemized statement made part of the declaration. The defendants demurred on the following grounds: (1) That the statement of claim did not show a valid cause of action in that the contract relied on to sustain a recovery did not contain a warranty that the defective elbows would stand a pressure of 300 pounds per square inch; (2) that under the contract defendants were not liable for the consequential damages caused by the bursting of the pipe-bends after the same had been accepted and installed by the plaintiff; (3) that under the fact» averred in the declaration defendants are not indebted to the plaintiff in any sum whatever.
The demurrer admitted the facts properly pleaded, and hence we must accept as established, all the rele-' vant facts averred in the statement. The pipe-bends, known as elbows, were a component and necessary part of the entire pumping equipment manufactured and installed by the defendants for a specified use, and this was the basis of the contractual relation of the parties. It is argued for appellants that the express guaranty of the. discharging pipe did not apply to the elbows, which were *431a necessary part of the equipment. As we view it, this, contention is too technical to be convincing. It is true ■ the elbows, and some of the other parts, were ordered at different times, but they formed a component part of the pumping equipment which would not have been, complete without them. They were all furnished under a general plan which contemplated a completed pumping, equipment, including the necessary discharge piping. The order for the elbows did not in terms require that they be subject to the same pressure as the discharge piping of which they formed a part, but the only reasonable inference to be drawn from the entire transaction is that the parties-intended the elbows to withstand the same pressure. This was the conclusion of: the learned court below and in our opinion it was amply: justified not only by what the parties agreed should be done but by what they did. The first elbows furnished by appellants were defective, and this fact is not denied; indeed it is conceded that the first elbows did not meet the requirements of the contract and appellants when notified of the defects undertook to make them good by furnishing new ones. This controversy grows out of; what happened after the new elbows had been furnished. The defective elbows had been built into the system of discharge piping which was concreted in deep trenches,, and it became necessary to dig out the elbows first delivered and put in the new ones. This was a difficult undertaking and defendants were notified to install the. new elbows which they refused or neglected to do. Plaintiff thén proceeded to install the new elbows at the cost of appellants which they refused to pay. The actual-expense of taking out the defective elbows and installing the new ones is all that is demanded in the present action. The amount claimed is not controverted—the defense being that there is no liability because there was. no guaranty. This defense ignores what appellants assumed their liability to be when they furnished the new elbows to take the place of the defective .ones. If *432they had performed the covenants of their contract when the first elbows were installed, why furnish new ones to take their place? The first elbows did not stand the pressure to which they were intended to be subjected, having broken under the strain, and appellants recognizing their liability agreed to and did furnish new ones. If there was any doubt about the meaning of the contract, what the parties did in performing the covenants thereof should resolve that doubt in favor of the construction which appellants themselves recognized as the measure of their liability. An implied warranty will arise if goods are purchased for a particular use, of which the buyer informs the seller, and the rule is especially applicable where the seller is the manufacturer of the article sold: 35 Cyc. 399, We entirely agree with the views expressed in the opinion of the learned court below not only upon the question of an implied warranty but on the other branches of the case.
The second ground of demurrer states as a fact that which does not appear in the record. It may be conceded that there was no express agreement to pay damages caused by the bursting of the pipe-bends, but no such damages are claimed in this action. In the declaration plaintiff simply seeks to recover the actual expense of taking out the defective elbows and installing the new ones which appellants furnished to take their place. In the facts averred it does not appear that the defective elbows “had been accepted and installed by plaintiff,” or that anything had been done to indicate that the elbows had been tested and finally accepted. Indeed it is expressly averred in the declaration that the bursting of the discharge piping and elbows, “was due entirely to defendants’ failure to supply elbows and annular discharge piping in accordance with the terms of said order and contract, and which defendants undertook to supply to withstand a pressure of 300 pounds to the square inch, as to said elbows, and 250 pounds pressure per square inch as to said annular discharge piping.” There is *433some doubt whether the pressure test of the elbows was to be 250 or 300 pounds per square inch, but this is immaterial because it is averred as a fact and not denied, that the highest pressure to which the elbows were subjected did not exceed 235 pounds per square inch. It is futile to argue that the defective elbows had been finally accepted and the entire transaction closed when they were cemented in the trenches, because after all this had been done appellants recognized their failure to provide proper elbows under the contract and did furnish new ones to take their place.
We entirely agree with learned counsel for áppéllee that the right to recover damages in this case does not depend upon an express agreement to pay damages. The general rule is that a contracting party is liable for the damages, which are the natural consequences of the breach, where the vendor undertakes to furnish an article for a certain specified use. Our own cases as well as those from other jurisdictions furnish ample authority to support this rule as a measure of damages where the facts warrant its application. See Wade v. Haycock, 25 Pa. 382; Port Carbon Iron Co. v. Groves, 68 Pa. 149; Erie City Iron Works v. Barber, 102 Pa. 156; Smith v. Citizens Gas & Gaseous Fuel Co., 5 W. N. C. 97; Philadelphia & Reading Coal & Iron Co. v. Hoffman, 1 Sadler, 405; Haines v. Young, 13 Pa. Superior Ct. 303; Boston Woven Hose & Rubber Co. v. Kendall, 178 Mass. 232; 35 Cyc. 234.
In the case at bar the expense of taking out the defective elbows and installing the new ones furnished by appellants to take their place was the direct and natural consequence of the breach of the contract. We cannot conceive of any more direct and natural consequence of the breach than the expense incurred in taking out the defective elbows and installing the new ones for the very purpose of completing the pumping equipment according to contract.
The learned court below gave this case , such careful *434and painstaking consideration that little of value can be added to the discussion of the facts and principles of law involved.
The first, third, fourth, fifth and sixth assignments of error are not in proper form and need be given no further consideration. All of these assignments are in the language of the pleader, and do not contain the judgment, or decree, or order, or finding, or conclusion of law, about which complaint is made. We have had occasion in several recent cases to call this matter to the attention of counsel so that more care may be exercised in assigning errors for the consideration of this court.
Judgment affirmed.